DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13, and 15 are indefinite because it is unclear on what the metes and bounds of the “predetermined information” limitation is and how “acquire predetermined information by using the angular speed sensor” is done.  It is unclear on whether the predetermined information is simply a predetermined set of angular speed data values or is it something else entirely because the claim also states that the calibration is done by using the angular speed data output while the predetermined information is acquired, which makes it seem that the angular speed data output is different from the predetermined information.

For purpose of examination, the examiner understands this claim to simply mean that the processor is configured to acquire data using the angular speed sensor by turning ON the angular speed sensor and this current data is used when performing the calibration of the geomagnetism sensor.

Claims 5 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 17 are indefinite because it is unclear on what the metes and bounds of “determining whether or not magnetic accuracy of the geomagnetism sensor is favorable” and therefore the claim is unclear on how one determines if calibration of the geomagnetic sensor is necessary.  It is not apparent on one is to determine what constitutes and favorable accuracy and how one defines what meets the standard of 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from claim 13, and all of the limitations recited by claim 15 appear to have been previously recited in claim 13 (see comparison table).   Therefore, claim 15 offers no additional limitations that further limit claim 13 and appears to merely be a redundant claim.
13. A calibration control method executed by an electronic device including a processor, a geomagnetism 



controlling turning ON/OFF of the angular speed sensor, and 

acquiring predetermined information by using the angular speed sensor, wherein the processor is further configured to: 
acquire predetermined information by using the angular speed sensor, 

turn ON the angular speed sensor while the predetermined information is acquired, and 
turn ON the angular speed sensor while the predetermined information is acquired, and 

perform calibration of an output error of the geomagnetism sensor by using the angular speed data output by the angular speed sensor while the predetermined information is acquired.
perform calibration of an output error of the geomagnetism sensor by using the angular speed data output by the angular speed sensor while the predetermined information is acquired



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-7, 12-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2017/0343349).

With respect to claim 1, Han discloses an electronic device [Par. 0062] & [Fig. 4] comprising: 
a geomagnetism sensor [Fig. 4; 82]; 
an angular speed sensor [Fig. 4; 84]; 
a memory [Par. 0012 & 0048]; and 
a processor [Fig. 4; 86], wherein the processor executes a program stored in the memory to perform operations comprising [Par. 0012 & 0048]: 

controlling turning ON/OFF of the angular speed sensor [Fig. 3; 42, 78] & [Par. 0049 & 0061 & 0064] & [Fig. 4; 90], 
determining whether or not calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 74] & [Par. 0049 & 0061], and 
performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 3; 74 & 78] & [Par. 0049 & 0061 & 0064]. (unnecessary is characterized in achieving better measurement quality in the magnetometer)

With respect to claim 3, Han discloses wherein the processor is further configured to: 
acquire predetermined information (characterized by determining whether rotational movement has started) by using the angular speed sensor [Par. 0050] (inherent that rotational movement would be detected using gyro sensor), 
turn ON the angular speed sensor while the predetermined information is acquired [Par. 0050] (inherent to turn ON sensor to acquire information using sensor), and 
perform calibration of an output error of the geomagnetism sensor by using the angular speed data output by the angular speed sensor while the predetermined (characterized by uses gyro sensor data acquired while device is rotating).

With respect to claim 4, Han discloses wherein the processor is further configured to: 
perform a control operation to turn ON the angular speed sensor when it is determined that calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064]. (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)

With respect to claim 5, Han discloses wherein the processor is further configured to: 
determine whether or not calibration of the geomagnetism sensor is necessary (i)by determining whether or not magnetic accuracy of the geomagnetism sensor is favorable [Fig. 3; 40 & 74]  (characterized in determining when quality of magnetometer is poor) and/or (ii)by determining whether or not a user of the electronic device is performing an operation available for calibration of an output error of the geomagnetism sensor [Fig. 3; 34] or [Fig. 3; 48]. (characterized by user manually initiating calibration as performing an operation available for calibration or alternatively characterized by detecting device starts rotation, which implies user performing an operation on the device)

With respect to claim 6, Han discloses wherein the processor is further configured to: 
determine whether or not the user of the electronic device is performing an operation available for calibration of an output error of the geomagnetism sensor [Fig. 3; 34 or 48], and (characterized by user manually initiating calibration as performing an operation available for calibration or alternatively characterized by detecting device starts rotation, which implies user performing an operation on the device)
perform calibration of the output error of the geomagnetism sensor when it is determined that the user of the electronic device is performing the operation available for calibration of the output error of the geomagnetism sensor [Fig. 3; 42-64] (characterized in performing the calibration procedure upon manual calibration being started and upon detecting that device rotation has started).

With respect to claim 7, Han discloses wherein the processor is further configured to: 
perform calibration of the output error of the geomagnetism sensor when (i)it is determined that calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064] (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)
(characterized by user manually initiating calibration as performing an operation available for calibration or alternatively characterized by detecting device starts rotation, which implies user performing an operation on the device)

With respect to claim 12, Han discloses a calibration control method [Fig. 3] executed by an electronic device including a processor, a geomagnetism sensor, and an angular speed sensor [Par. 0062], the calibration control method causing the processor to execute a program stored in a memory to perform operations comprising [Par. 0048]: 
performing calibration of an output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data based on angular speed data output by the angular speed sensor [Fig. 2; 30] & [Fig. 3], 
controlling turning ON/OFF of the angular speed sensor [Fig. 3; 42, 78] & [Par. 0049 & 0061 & 0064] & [Fig. 4; 90], 
determining whether or not calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 74] & [Par. 0049 & 0061], and 
performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 3; 74 & 78] & [Par. 0049 & 0061 & 0064]. (unnecessary is characterized in achieving better measurement quality in the magnetometer)


With respect to claim 13, Han discloses a calibration control method [Fig. 3] executed by an electronic device including a processor, a geomagnetism sensor, and an angular speed sensor [Par. 0062], the calibration control method causing the processor to execute a program stored in a memory to perform operations comprising [Par. 0048]: 
performing calibration of an output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data based on angular speed data output by the angular speed sensor [Fig. 2; 30] & [Fig. 3], 
controlling turning ON/OFF of the angular speed sensor [Fig. 3; 42, 78] & [Par. 0049 & 0061 & 0064] & [Fig. 4; 90], and 
acquire predetermined information (characterized by determining whether rotational movement has started) by using the angular speed sensor [Par. 0050] (inherent that rotational movement would be detected using gyro sensor), wherein the processor is further configured to: 
turn ON the angular speed sensor while the predetermined information is acquired [Par. 0050] (inherent to turn ON sensor to acquire information using sensor), and 
perform calibration of an output error of the geomagnetism sensor by using the angular speed data output by the angular speed sensor while the predetermined information is acquired [Par. 0050-59] (characterized by uses gyro sensor data acquired while device is rotating).

With respect to claim 15, claim 15 recites the same limitations as claim 3; therefore, claim 15 is rejected for the same reasons as stated above with respect to claim 3.

With respect to claim 16, claim 16 recites the same limitations as claim 4; therefore, claim 16 is rejected for the same reasons as stated above with respect to claim 4.

With respect to claim 17, claim 17 recites the same limitations as claim 5; therefore, claim 17 is rejected for the same reasons as stated above with respect to claim 5.

With respect to claim 18, claim 18 recites the same limitations as claim 6; therefore, claim 18 is rejected for the same reasons as stated above with respect to claim 6.

With respect to claim 19, Han discloses a non-transitory computer-readable storage medium storing a program that is executed by a computer [Par. 0048] that comprises a processor, a geomagnetism sensor, and an angular speed sensor [Par. 0062], the program being executable to cause the computer to perform operations comprising: 

controlling turning ON/OFF of the angular speed sensor [Fig. 3; 42, 78] & [Par. 0049 & 0061 & 0064] & [Fig. 4; 90], 
determining whether or not calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 74] & [Par. 0049 & 0061], and 
performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 3; 74 & 78] & [Par. 0049 & 0061 & 0064]. (unnecessary is characterized in achieving better measurement quality in the magnetometer)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349)

With respect to claim 2, Han discloses wherein the processor is further configured to: 
 (unnecessary is characterized in achieving better measurement quality in the magnetometer)
However, Hand fails to also disclose that the performing a control operation to turn OFF the angular speed sensor includes and when the angular speed sensor is not used for another process.
Han teaches about turning off the angular speed sensor for the purpose of conserving power and extending battery life [Par. 0049].  While the lacks specifically teaching that turning off the sensor also checks to see that the sensor is not used for another process, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han to additionally check an see if the angular speed sensor is being used for another process before turning it OFF motivated by a desire to not interrupt or negatively impact other functions or applications of the electronic device that use the angular speed sensor when calibration of the magnetometer has been completed.

With respect to claim 14, claim 14 recites the same limitations as claim 2; therefore, claim 14 is rejected for the same reasons as stated above with respect to claim 2.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349) in view of Ishihama (US 2017/0176187).

With respect to claim 8, Han discloses wherein the calibration process includes: 
a first calibration process of calibrating the output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data based on the angular speed data output by the angular speed sensor [Fig, 3] & [Par. 0049-0059], and 
the angular speed sensor is turned ON and the first calibration process is executed in a case in which it is determined that calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064]. (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)
Han fails to further disclose a second calibration process of calibrating the output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data without using the angular speed data output by the angular speed sensor, and that the second calibration process is executed in a case other than a case in which it is determined that calibration of the geomagnetism sensor is necessary.

Ishihama discloses an electronic apparatus comprising a geomagnetism sensor and an angular speed sensor [Fig. 2].  Ishihama further teaches about a processor that controls whether to use the angular speed sensor and includes a technique for calibrating the geomagnetism sensor [Fig. 6; S206] that can be performed either without 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han with Ishihama to further implement a second calibration process of calibrating the output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data without using the angular speed data output by the angular speed sensor, and that the second calibration process is executed in a case other than a case in which it is determined that calibration of the geomagnetism sensor is necessary motivated by a desire to further improve power consumption and battery life capabilities by determining further instances wherein the angle speed sensor can be deactivated without comprising the geomagnetism sensors accuracy (see Ishihama [Par. 0011-0012] & see Han [Par. 0049 & 0063]).

With respect to claim 9, Han fails to disclose wherein the processor is further configured to: 


Han does teach about the need for reducing power consumption and finding opportunities to deactivate the angle speed sensor to reduce power consumption [Par. 0049 & 0063].
Ishihama discloses an electronic apparatus comprising a geomagnetism sensor and an angular speed sensor [Fig. 2].  Ishihama further teaches about a processor that controls whether to use the angular speed sensor and includes a technique for calibrating the geomagnetism sensor [Fig. 6; S206] that can be performed either without using the angular speed data output by the angular speed sensor (characterized in situation when no magnetic field disturbance, so angle sensor stopped, and elapsed time after threshold has been exceeded [Fig. 7B], require magnetic sensor calibration) and with the angular speed data output by the angular speed sensor (characterized in situation when magnetic field disturbance is detected causing activation of the sensor and then proceeding to perform magnetic sensor calibration) [Fig. 6 & 7A,7B,7C] & [Par. 0114-0118] & [Par. 0130-0135].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han with Ishihama to further execute the second calibration process usually, and turn ON the angular speed sensor and execute the first calibration process in a case in which it is determined that calibration of the geomagnetism sensor is necessary motivated by a desire to further .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349) in view of Wahdan et al. (US 2015/0354980).

With respect to claim 10, Han fails to disclose wherein the processor is further configured to: 
adjust a calibration timing of calibration of the geomagnetism sensor, and perform a control operation to turn ON and OFF the angular speed sensor based on the adjusted calibration timing.

Wahdan discloses a method and apparatus for fast magnetometer calibration that includes teaching about an optional quality check routine that can be called periodically after the calibration is done to determine whether to perform another calibration, and further teaches that the time period for calling the periodic checks routine depends on the calibration type whether 2D or 3D or both, and on the application for which magnetometer calibration is required [Par. 0033-0034].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han with Wahdan to further include adjust a calibration timing of calibration of the geomagnetism sensor, and 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349) in view of Sekitsuka (US 2016/0084652).

With respect to claim 11, Han fails to disclose wherein the processor is further configured to: 
measure at least one of an elapsed time from immediately preceding calibration, a movement distance from an immediately preceding calibration point, a posture change amount from a time of immediately preceding calibration, and a cumulative magnetic field change amount from immediately preceding calibration, and 
determine that calibration of the geomagnetism sensor is necessary when a measurement result exceeds a predetermined threshold value.
Han does teach about determine that calibration of the geomagnetism sensor is necessary when a measurement quality of the magnetometer is determined to be poor [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064]. (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)

Sekitsuka discloses an electronic device including a magnetic sensor and a sensor calibration method for said magnetic sensor [Par. 0013-0015] and further teaches measuring at least one of an elapsed time from immediately preceding calibration [Par. 0086], or a movement distance from an immediately preceding calibration point [Par. 0086-0089], and 
determine that calibration of the geomagnetism sensor is necessary when a measurement result exceeds a predetermined threshold value [Par. 0086-0089].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han with Sekitsuka to further include measuring at least one of an elapsed time from immediately preceding calibration, or a movement distance from an immediately preceding calibration point, and then determine that calibration of the geomagnetism sensor is necessary when a measurement result exceeds a predetermined threshold value motivated by a desire to apply a known technique to a known device ready for improvement to yield predictable results (KSR) thereby improving the ways for identifying when to calibrate the magnetometer which will increase the accuracy of the magnetometer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                                                                                                                                                                                                        


/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864